SECURITY INTEREST AND PLEDGE AGREEMENT SECURITY INTEREST AND PLEDGE AGREEMENT (“Pledge Agreement”) dated as of May 20, 2009, by and among Linlithgow Holdings LLC (“Secured Party”), Beyond Commerce, Inc., a Nevada corporation with its principal business address at 9029 Pecos Road, Suite 2800, Henderson, NV 89074 (the “Company” or the “Debtor”), and Beyond Commerce, Inc., as pledgor, (the “Pledgor”) RECITALS A.Reference is made to (i) that certain Note of even date herewith (the “Note”), which the Company issued to the Secured Party are parties.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Note. B.Pursuant to the Note, the Debtor has certain obligations to the Secured Party (all such obligations, the “Obligations”), including, but not limited to, obligations to pay principal and interest of the Note, which was issued in the original aggregate principal amount of $1,600,000, on the Maturity Date.The Note Obligations are secured by the pledge of certain common stock of Beyond Commerce, Inc.The obligations of the Company and of the Pledgor, if any, under the Note are referred to collectively as the “Note Obligations.” C.To secure the Note Obligations, the Pledgor have agreed to pledge certain shares of Common Stock ofBeyond Commerce, Inc. held by the Pledgor to the Secured Party as security for the performance of the Note Obligations. D.The Pledgor is a shareholder, subsidiary and/or affiliates of the Debtor and has determined that it is in the Pledgor’ best interests, including to the benefit of the other interests of the Pledgor in the Company, to provide the pledge referred to herein. E.The
